Citation Nr: 1000072	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to February 
28, 2006. 

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD since February 28, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to 
January 1966 and September 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.  By way of the December 2005 rating 
decision the RO granted the Veteran service connection and an 
initial 30 percent disability rating for his PTSD.  The 
Veteran then appealed the initial rating.  

During the pendency of the appeal a December 2008 rating 
decision granted the Veteran a rating of 50 percent for his 
PTSD, effective March 21, 2007.  Then a February 2009 rating 
decision granted the Veteran a rating of 70 percent for his 
PTSD effective February 28, 2006.  Inasmuch as a rating 
higher than 70 percent for PTSD is available, and inasmuch as 
a claimant is presumed to be seeking maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  Prior to February 28, 2006 the Veteran's PTSD was 
manifested by occupational and social impairment due to 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective social relationships, 
depression, and hallucinations.  The Veteran did not 
demonstrate obsessional rituals, continuous panic or 
depression to the point that he could not function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene. 

2.  From February 28, 2006 the Veteran's PTSD has caused no 
more than occupational and social impairment, with 
deficiencies in most areas, and has shown an inability to 
establish and maintain effective relationships.  The evidence 
does not show total occupational and social impairment 
manifested by persistent delusions, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the schedular criteria are met for a disability rating of 50 
percent, but no more, for PTSD prior to February 28, 2006.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009). 

2.  The schedular criteria for a rating in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if a higher rating 
is awarded.  In this case, the RO informed the Veteran of the 
disability rating and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in December 2005 and August 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Thus in deciding the claim below, the Board has considered 
whether, based on the evidence of record, different ratings 
may be warranted for different time periods since the date of 
claim in September 2003.  Currently, the RO has assigned two 
stages or levels of disability rating: 30 percent prior to 
February 28, 2006; and 70 percent from that date.

By way of history, the December 2005 rating decision granted 
the Veteran service connection and an initial 30 percent 
disability rating for his PTSD.  The December 2008 rating 
decision granted the Veteran a rating of 50 percent for his 
PTSD, effective March 21, 2007.  Then a February 2009 rating 
decision granted the Veteran a rating of 70 percent for his 
PTSD effective February 28, 2006.  The Board may, however, 
grant different levels of compensation effective from 
different dates based on the evidence, throughout the period 
from the time the initial rating claim was filed in 2003 
until a final decision is made here.

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD).  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD is currently rated 30 percent prior to 
February 28, 2006, and 70 percent from that date, under 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a GAF score has been assigned 
during the pendency of this claim. See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 61 
and 70 reflect some mild symptoms (e.g. depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships. 

Evaluation Prior to February 28, 2006

The Board finds that after a careful review of the Veteran's 
claims file the preponderance of the evidence is for a grant 
of 50 percent disability rating, but not higher, for his PTSD 
prior to February 28, 2006.  

The medical evidence shows that the Veteran's PTSD was of 
occupational and social impairment with reduced reliability 
and productivity.  At an April 2005 VA Psychiatric Assessment 
it was noted his symptoms intensified two years prior.  He 
reported frequent unwanted memories and unpleasant dreams 
with trauma-related content three to four times a week.  He 
avoided certain activities and places that reminded him of 
his in-service trauma and also avoided conversations about 
it.  He no longer participated in activities and declined 
invitations with large crowds.  He felt emotionally numb and 
had significant and persistent irritability that he found 
difficult to control.  In addition, he had difficulty with 
concentration and staying focused because of intrusive 
thoughts.  He was assigned a GAF of 40. 

At the Veteran's December 2005 VA examination the examiner 
was the same as the April 2005 psychologist.  He didn't fully 
review the Veteran's symptoms and assigned a GAF of 50.  The 
Board notes that according to VA treatment notes the 
Veteran's GAF scores were 52 in August 2003, that was noted 
to be due to depression,  65 in April 2004, 52 and 65 in 
August 2004, and 45 in September 2005. 

The Board accordingly finds that the Veteran's PTSD symptoms 
of disturbances of motivation and mood, difficulty in 
establishing and maintaining effective social relationships, 
depression, and hallucinations most closely approximate the 
50 percent rating criteria.  The Veteran's GAF scores support 
the 50 percent rating criteria since the majority of his GAF 
scores are in the moderate range.  The Board finds that the 
preponderance of the evidence does not support occupational 
and social impairment, with deficiencies in most areas and 
therefore, a rating of 70 percent prior to February 28, 2006 
is not warranted.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected PTSD 
prior to February 28, 2006.  The Board notes that the Veteran 
was unemployed in that period; however, that was taken into 
consideration in the granting of the 50 percent disability 
rating and there is no evidence of  frequent periods of 
hospitalization that would render the regular rating schedule 
impractical.  

In sum, the Board finds that prior to February 28, 2006, the 
Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.  
Therefore, an initial rating of 50 percent prior to February 
28, 2006 is warranted. 

Evaluation from February 28, 2006

The Board finds that after a careful review of the Veteran's 
claims file that the preponderance of the evidence is against 
a rating in excess of 70 percent.  In order to warrant a 100 
percent evaluation the Veteran needs to have total 
occupational and social impairment.  Even though the Veteran 
is unemployed and was granted total rating based on 
individual unemployability due to service-connected 
disability (TDIU) by the February 2009 rating decision there 
is no evidence of total social impairment.  

The symptoms for total social impairment are gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  In a May 2006 letter the Veteran's private 
physician stated that he could not work as a result of his 
PTSD and in November 2006 the Veteran's wife reported his 
symptoms and the effects on their daily lives.  At the 
Veteran's August 2007 VA examination he was adequately 
groomed and his mood and affect were depressed and anxious.  
He had no current suicidal or homicidal ideation.  His 
thought process was generally logical and goal directed and 
there were no perceptual disturbances noted.  His insight was 
fair and his judgment was good.  His greatest difficulty was 
his level of avoidance; he was emotionally homebound other 
then a few trips outside his home in the local area.  He was 
assigned a GAF score of 45. 

In March 2007 and January 2009 the Veteran's private 
psychologist stated that that the Veteran's PTSD was 
commensurate with at least 70 percent level of disability and 
that hopefully his unemployability would render him 100 
percent disabled.  It was noted in the January 2009 letter 
that that his depression was significant, he had periodic 
suicidal ideation, and halting circumlocutory speech that was 
suggestive of severe thinking problems.  He also exhibited 
poor judgment and a feeling of being in a threatening 
environment.  His GAF score hovered around the 40 range. 

Even though the Veteran is essentially homebound there is no 
evidence of persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Therefore, an 
initial rating of 100 percent is not warranted.  

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the Veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   However, the Veteran was granted a 
TDIU based on his service-connected disability; therefore, an 
extraschedular rating can not be warranted. 

In sum, the Board finds that though the Veteran is 
unemployable there is no evidence of total social impairment.  
Therefore, a rating in excess of 70 percent since February 
28, 2006 is not warranted. 


ORDER

An initial rating of 50 percent for PTSD prior to February 
28, 2006 is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

A rating in excess of 70 percent for PTSD since February 28, 
2006 is denied.




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


